Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 6/16/2022.
Claims 1-20 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references Wright and Mandt teach the same field of the invention, a method , system, and non-transitory computer readable storage medium for detecting and processing data. Specifically, Wright teaches a device comprising: one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising (computer implemented method in a system comprising one or more processor, cause the system to performing operations, par. 0003-0010, 0059-0060): access a text stream source comprising a plurality of text content items; determine, for the plurality of text content items, unique word groupings (Fig. 4, par. 0068, lexical vocabulary and occurrence of lexical items in data stream over time); accessing a text stream source comprising a plurality of entries; executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams (Fig. 12, 18, 19, par. 0036, 0070, 0141-0154, burst detection of words/events within start time and end time).
Further, prior art Mandt teaches determining, for the plurality of entries, unique k-skip-n-grams (par. 0004-0006, 0027-0031, 0037-0040, using skip-gram to determine semantic use of a word over at least a portion of the window of time.)
However, prior art of record fail to teach the combination of features “…based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period; based on a graph of the identified k-skip-n-grams, identifying cliques where a set of texts have all words included therein; applying the burst detection algorithm over times at which feedback has occurred; and based on determined burst detections, identifying an issue where there is no overlap of cliques…” as shown in the independent claims 1 and substantially similar in the independent claims 12 and 20.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 12 and 20 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168